FILED
                             NOT FOR PUBLICATION
                                                                          MAR 21 2016
                      UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-50369

                Plaintiff - Appellee,             D.C. No. 3:12-cr-01430-WQH

    v.
                                                  MEMORANDUM*
ELIZABETH P. CORRAL, a.k.a. Elizabeth
Corral,

                Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     William Q. Hayes, District Judge, Presiding

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Elizabeth P. Corral appeals from the district court’s judgment and challenges

the 10-month custodial sentence and two special conditions of supervised release

imposed upon revocation of supervised release. We have jurisdiction under 28


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Corral contends that, although she was permitted to allocate before

sentencing, the district court procedurally erred by failing to provide her with an

opportunity to be heard prior to the court’s decision to revoke. Contrary to Corral’s

contention, the denial of the right of allocution is not error warranting automatic

reversal. See Boardman v. Estelle, 957 F.2d 1523, 1530 (9th Cir. 1992). Rather,

we review for plain error, see United States v. Waknine, 543 F.3d 546, 553 (9th Cir.

2008), and find none. In light of the district court’s rejection of Corral’s request for

a low-end custodial sentence and placement in a halfway house, she has not shown a

reasonable probability that, but for the alleged error, the district court would not

have revoked supervised release. See id. at 553-54.

      Corral next contends that the custodial sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Corral’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence at the

high-end of the Guidelines range is substantively reasonable in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances, including

Corral’s repeated breaches of the court’s trust.   See Gall, 552 U.S. at 51; United

States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

                                           2                                    15-50369
      Finally, Corral challenges the special conditions of supervised release

requiring her to, as directed by probation, (1) reside in a residential reentry center

for up to 120 days pending placement in a long-term residential drug treatment

program, and (2) enter and complete a long-term residential drug treatment

program. The district court did not abuse its discretion.     See United States v.

Daniels, 541 F.3d 915, 924 (9th Cir. 2008).      In light of Corral’s history and

circumstances, the challenged conditions are reasonably related to rehabilitation

and do not involve a greater deprivation of liberty than is reasonably necessary.

See 18 U.S.C. § 3583(d)(1), (2); Daniels, 541 F.3d at 924 (“[W]e give considerable

deference to a district court’s determination of the appropriate supervised release

conditions.” (internal quotations omitted)).

      AFFIRMED.




                                           3                                     15-50369